Citation Nr: 0713613	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Hepatitis C, claimed as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1970 to November 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal.  In a decision 
issued in November 2006, the Board denied the benefits sought 
on appeal; specifically, entitlement to service connection 
for Hepatitis C, claimed as due to Agent Orange exposure.  

In a determination made in April 2007, the undersigned 
Veterans Law Judge granted a Motion to Vacate the Board's 
November 2006 decision, brought by the veteran's 
representative on his behalf, as will be further explained 
herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A brief history of this case reveals that the appellant 
requested a hearing in conjunction with this claim in his 
March 2004 VA Form 9, Appeal to Board of Veterans' Appeals.  
The veteran later clarified his request in November 2004, 
indicating that he wished to be scheduled for a hearing at 
the RO with a hearing officer.  A hearing at the RO was 
scheduled for March 8, 2005.  The veteran failed to report 
for the hearing.  Therefore a decision on this claim was 
issued by the Board in November 2006.

Subsequently, in December 2006, it was discovered that the 
letter notifying the veteran of the date of the scheduled 
hearing, issued in February 2005, had been sent to an 
incorrect address and the veteran had never received notice 
of the requested hearing at his address of record.  
Accordingly, in March 2007, the veteran's representative 
filed a Motion to Vacate the Board's November 2006 decision 
inasmuch as the veteran was not afforded due process as he 
was not provided notice of the requested RO hearing and still 
wished to have a formal hearing prior to the adjudication of 
his claim on the merits.  The representative requested that 
the case then be remanded in accordance with the veteran's 
hearing request.  

In an April 2007 determination (which was separately issued), 
the Board found that the November 2006 decision was issued 
without providing the veteran the benefit of the hearing that 
he had requested and vacated that decision, since the veteran 
was denied due process of law.  38 C.F.R. §§ 20.700(a), 
20.904 (2006).

As previously noted, the veteran still desires to be 
scheduled for a hearing prior to adjudication of the claim by 
the Board on the merits.  A hearing on appeal will be granted 
if a veteran, or his or her representative, expresses a 
desire to appear in person.  See 38 C.F.R. § 20.700 (2006).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2006), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  See 38 
C.F.R. §§ 20.700, 20.904(a)(3) (2006).

Pursuant to the Board's April 2007 decision to vacate the 
Board's November 8, 2006, decision in this appeal and the 
representative's related request for a remand to furnish the 
requested hearing, the veteran will be scheduled for the 
hearing he has requested. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Regional Office 
hearing before a hearing officer, as 
requested in his correspondence received 
by the RO in November 2004.  Notice of the 
date, time and location of the hearing 
should be issued to the veteran's current 
address of record (on N Maple Street), as 
also detailed in correspondence from the 
veteran received on December 20, 2006, and 
that notice should be associated with the 
claims folder.  If the veteran 
subsequently indicates that he no longer 
wants a hearing or fails to appear, that 
fact should be documented in the record.  
Thereafter, following the issuance of a 
Supplemental Statement of the Case, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



